Case 8:19-cv-00475-WFJ-SPF Document 39 Filed 05/24/19 Page 1 of 23 PageID 334



TYCKO & ZAVAREEI LLP
Hassan A. Zavareei (pro hac vice)
Katherine M. Aizpuru (pro hac vice)
1828 L Street NW, Suite 1000
Washington, D.C. 20036
P: (202) 417-3667
F: (202) 973-0950
hzavareei@tzlegal.com
kaizpuru@tzlegal.com

TYCKO & ZAVAREEI LLP
Tanya S. Koshy (pro hac vice)
1970 Broadway, Suite 1070
Oakland, CA 94612
P: (510) 250-3298
F: (202) 973-0950
tkoshy@tzlegal.com

Counsel for Plaintiff
(Additional counsel listed on signature page)

                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                   (TAMPA DIVISION)

 ALVA JOHNSON,
 Individually and On Behalf of All Others Similarly
 Situated,

                  Plaintiff,                          CASE NO. 8:19-cv-00475-WFJ-SPF

         vs.                                          PLAINTIFF’S MEMORANDUM OF
                                                      LAW IN OPPOSITION TO
 DONALD J. TRUMP,                                     DEFENDANT DONALD J. TRUMP
 In his Individual Capacity and                       FOR PRESIDENT, INC.’S MOTION
 DONALD J. TRUMP FOR PRESIDENT,                       TO DISMISS
 INC.,

                  Defendants.
Case 8:19-cv-00475-WFJ-SPF Document 39 Filed 05/24/19 Page 2 of 23 PageID 335



                                                           TABLE OF CONTENTS

I.      INTRODUCTION ............................................................................................................................... 1
II. LEGAL STANDARD ........................................................................................................................... 1
III. ARGUMENT .......................................................................................................................................... 2
     A. The Equal Pay Act Applies to the Campaign.................................................................................... 2
        1. Ms. Johnson Qualifies For Individual FLSA Coverage Because She Frequently and
        Recurrently Used the Instrumentalities of Interstate Commerce in Her Work. ............................. 2
        2. Ms. Johnson Also Qualifies for Enterprise Coverage Because the Campaign Is an
        Enterprise Engaged in Commerce That Annually Does More than $500,000 in Business and
        Competes with Private Companies. ....................................................................................................... 4
     B. Ms. Johnson Has Sufficiently Alleged Collective Claims Under the Equal Pay Act. .................. 8
        1. Whether Putative Collective Members Are “Similarly Situated” Is a Premature Inquiry that
        Should Instead Be Addressed on Conditional Certification............................................................... 9
        2. Ms. Johnson Has Sufficiently Alleged that Putative Collective Members Are “Similarly
        Situated.” ..................................................................................................................................................12
     C. Ms. Johnson Has Sufficiently Alleged Individual Wage Claims. ..................................................15
IV. CONCLUSION....................................................................................................................................19




                                                                                  ii
Case 8:19-cv-00475-WFJ-SPF Document 39 Filed 05/24/19 Page 3 of 23 PageID 336




        Pursuant to the Federal Rules of Civil Procedure and Local Rule 3.02(b), Plaintiff Alva

Johnson opposes Donald J. Trump for President Inc.’s (“DJTFP’s” or “The Campaign’s”) May 10,

2019 Motion to Dismiss (Dkt. No. 32) as follows:

                                     I.      INTRODUCTION

        The Campaign wrongly asserts that Ms. Johnson’s Complaint should be dismissed because:

(1) there are no allegations in the Complaint that could establish either individual or enterprise

coverage under the Fair Labor Standards Act (“FLSA”), (2) the Complaint makes only conclusory

allegations of similar work and pay disparities in support of Ms. Johnson’s collective Equal Pay Act

(“EPA”) claims, and (3) the Complaint insufficiently alleges individual wage discrimination claims

under the EPA and 42 U.S.C. § 1981. None of the Campaign’s arguments have merit.

        Ms. Johnson’s Complaint, as well as publicly available data (which the Court may take

judicial notice of and/or which may be included in an amended Complaint), establish that both Ms.

Johnson and the Campaign were engaged in interstate commerce, and that Ms. Johnson is therefore

covered by the FLSA under either individual or enterprise coverage. Not only did the Campaign’s

commercial activities include millions of dollars’ worth of transactions involving Trump-branded

merchandise, Ms. Johnson’s specific job duties required her to travel across state lines frequently.

Accordingly, the Campaign is not exempt from the reach of the Equal Pay Act.

        Ms. Johnson’s Complaint also paints a detailed picture of the work she performed for the
Campaign, the white male comparators who were paid more for substantially similar work, and the

similarly situated female staffers who shared in her experience of pay discrimination. In short, Ms.

Johnson has plausibly alleged that the Campaign systematically discriminated against her and other

female employees on the basis of sex, and has sufficiently alleged that the Campaign discriminated

against her individually on the basis of race.

                                    II.     LEGAL STANDARD

        To survive a motion to dismiss under Rule 12(b)(6), a plaintiff’s allegations need only be

“plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable inference that the
                                                    1
Case 8:19-cv-00475-WFJ-SPF Document 39 Filed 05/24/19 Page 4 of 23 PageID 337




defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The

standard on a 12(b)(6) motion is not whether the plaintiff will ultimately prevail in his or her

theories, but whether the allegations are sufficient to allow the plaintiff to conduct discovery in an

attempt to prove the allegations.” Burgeson v. Collier County, No. 2:09-cv-220-FtM-36DNF, 2010 WL

11506949, at *2 (M.D. Fla. July 21, 2010). Courts must “accept all factual allegations in the

complaint as true” and “must consider the complaint in its entirety. . . .” Tellabs, Inc. v. Makor Issues

& Rights, Ltd., 551 U.S. 308, 322 (2007). All reasonable inferences must be drawn in the plaintiff’s

favor, and if the combined allegations nudge the claim across the line from conceivable to plausible,

the case should not be dismissed. Twombly, 550 U.S. at 570.

                                         III.    ARGUMENT

A.      The Equal Pay Act Applies to the Campaign.
        The Equal Pay Act of 1963 prohibits employers who have employees subject to the Fair

Labor Standards Act (“FLSA”) from discriminating on the basis of sex in paying those employees.

29 U.S.C. § 206(d)(1). Because the FLSA was enacted pursuant to Congress’s Commerce Clause

authority, an employee can demonstrate that she is entitled to the protections of the FLSA, and thus

the EPA, by alleging either: (1) that her employer is an “enterprise engaged in commerce or the

production of goods for commerce,” or (2) that in her work for the employer, she herself was

engaged in commerce or the production of goods for commerce. The FLSA defines “commerce” to
include “trade,” “transportation, transmission, or communication among the several States or

between any State and any place outside thereof.” 29 U.S.C. § 203(b). Accordingly, an employee is

covered by the FLSA, including the EPA, if she either engaged in transportation, communication or

transmission of goods or information across state lines, or if her employer was an enterprise engaged

in such interstate activity. Though a plaintiff need only allege one of these connections to

commerce, Ms. Johnson can satisfy both the enterprise and individual engagement tests.

        1.      Ms. Johnson Qualifies For Individual FLSA Coverage Because She Frequently and Recurrently
                Used the Instrumentalities of Interstate Commerce in Her Work.



                                                     2
Case 8:19-cv-00475-WFJ-SPF Document 39 Filed 05/24/19 Page 5 of 23 PageID 338




         An employee can establish individual FLSA coverage by establishing that she “regularly

us[ed] the instrumentalities of interstate commerce in her work, e.g., regular and recurrent use of

interstate telephone, telegraph, mails, or travel.” See Gashlin v. Int'l Clinical Research-US, LLC, 2014

WL 3057383, at *3 (M.D. Fla. July 7, 2014) (citation omitted). Ms. Johnson frequently traveled

across state lines for her work with the Campaign. Specifically, as part of the National Strike Team,

she traveled to, and opened volunteer offices in, Missouri, Utah, Wisconsin, Indiana, and California.

Compl. at ¶¶39-42. She also organized rallies in Missouri, Utah, Wisconsin and Indiana, for which

she served “as the point of contact for campaign accessories, like signs and stickers, that came in

from out of state.” Id. at ¶43. Finally, in July of 2016, Ms. Johnson traveled to, and began organizing

events in, Florida. Id. at ¶47.

         These activities meet the standard that both courts and relevant agencies have set for being

sufficiently “engaged in commerce” to trigger individual FLSA coverage. See 29 C.F.R. § 776.10(b)

(“regular and recurrent” use of mail,” “telephone, or similar instrumentalities for communication

across State lines”); 29 C.F.R. § 779.103 (“employees who regularly travel across state lines while

working”); Lefevre v. La Cote Basque Winehouse, Inc., NO. 8:15-cv-1428, 2015 WL 6704107 (M.D. Fla.

Nov. 3, 2015) (routine use of telephone to communicate with out-of-state customers).

         Thorne v. All Restoration Servs., Inc., 448 F.3d 1264, 1265 (11th Cir. 2006), cited by the

Campaign, is easily distinguishable. In Thorne, the plaintiff performed mold and water damage
restoration work for residential and commercial properties in Florida. Id. However, the only way in

which his job implicated interstate commerce was that he sometimes used credit cards to purchase

materials at Home Depot. Id. Otherwise, he “didn’t do anything that had anything to do with any

matter outside of the state.” Id. at 1267. This proved fatal to his claim of “engaging in commerce.”

By Contrast, Ms. Johnson regularly traveled across state lines to perform her job duties, as detailed

supra.

         Because Ms. Johnson’s Complaint alleges that she engaged in interstate commerce during

her time with the Campaign, the Campaign’s Motion to Dismiss Ms. Johnson’s EPA claims should



                                                      3
Case 8:19-cv-00475-WFJ-SPF Document 39 Filed 05/24/19 Page 6 of 23 PageID 339




be denied. In the alternative, Ms. Johnson requests leave to amend in order to supplement these

allegations with additional facts, if required.

        2.       Ms. Johnson Also Qualifies for Enterprise Coverage Because the Campaign Is an Enterprise
                 Engaged in Commerce That Annually Does More than $500,000 in Business and Competes with
                 Private Companies.
        Under the FLSA, an employer is an “enterprise engaged in commerce or in the production

of goods for commerce” if it meets two criteria. First, it must have employees who either engage in

commerce or the production of goods for commerce themselves, or who “handl[e], sell[], or

otherwise work[] on goods or materials that have been moved in or produced for commerce.” 29

U.S.C. § 203(s)(1)(A)(i). Second, it must have an annual gross volume of sales made or business

done of at least “$500,000 (exclusive of excise taxes at the retail level that are separately stated).” 29

U.S.C. § 203(s)(1)(A)(ii). The Campaign meets both of these criteria for enterprise coverage.

        As the Eleventh Circuit explained in Polycarpe v. E&S Landscaping Serv., Inc., 616 F.3d 1217

(11th Cir. 2010), Congress added enterprise coverage to the FLSA in 1961 to expand its scope and

protect more workers. After the 1961 amendments, FLSA coverage extended to all of a covered

enterprise’s employees as long as at least two of its employees were engaged in commerce,

production of goods for commerce, or the handling or sale of goods previously moved in or

produced for commerce. Id. at 1220 (citing Dunlop v. Indus. Am. Corp., 516 F.2d 498, 500-01 (5th Cir.

1975)); see also Tony and Susan Alamo Found. v. Sec’y of Labor, 471 U.S. 290, 295 n.8 (1985) (“Enterprise
coverage substantially broadened the scope of the Act to include any employee of an enterprise

engaged in interstate commerce, as defined by the Act.”).

        A number of facts derived from publicly available sources demonstrate that the Campaign

easily satisfies the requirements of enterprise coverage.1 For instance, the Campaign marketed and

1 The Court may take judicial notice of the facts referenced in this memorandum, as their existence “can be
accurately and readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R.
Evid. 201(b)(2). See U.S. ex rel. Osheroff v. Humana Inc., 776 F.3d 805, 811 (11th Cir. 2015) (“[A] district court
may consider an extrinsic document even on Rule 12(b)(6) review. . . .”). In the alternative, Ms. Johnson
requests leave to amend her Complaint to include these facts, which could easily be added. Foman v. Davis,
371 U.S. 178, 181–82 (1962) (“The Federal Rules reject the approach that pleading is a game of skill in which
one misstep by counsel may be decisive to the outcome and accept the principle that the purpose of pleading
is to facilitate a proper decision on the merits.”) (citations and internal quotation marks omitted)).

                                                        4
Case 8:19-cv-00475-WFJ-SPF Document 39 Filed 05/24/19 Page 7 of 23 PageID 340




sold a large volume of “Make America Great Again” hats and other merchandise associated with

Donald Trump. Specifically, a May 2016 Reuters article surveying public filings with the Federal

Election Commission reported that the Campaign had raised over $6 million in gross revenue from

the sale of “trademark gifts and apparel.”2 In this same article, Hope Hicks reported that the “sale of

official campaign products” accounted for “a majority” of the individual contributions the

Campaign had received to that point. This use of product sales to support a political campaign is

similar to the use of revenue from thrift stores to support a charity, which courts have found

satisfies the requirements of FLSA enterprise coverage. See Schleicher v. Salvation Army, 518 F.3d 472,

476 (7th Cir. 2008) (employees at Salvation Army-run thrift shops whose sales financed the

Salvation Army were covered by the FLSA). Indeed, publicly available FEC data shows that the

Campaign spent almost $15 million in 2016—well in excess of the $500,000 per year FLSA

threshold—simply to buy official campaign merchandise3, which it sold to campaign supporters.4

        DJTFP argues that because the Campaign is a nonprofit organized for political rather than

business purposes, it does not meet the definition of an “enterprise.” See 29 U.S.C. § 203(r)(1)

(defining “enterprise” as “related activities” performed by “one or more persons for a common

business purpose”). But “the proper inquiry is not whether an entity is for profit or nonprofit, but

rather to assess the entity’s commercial activities and their connection to interstate commerce.”

Rosell v. Area Performance, Inc., 2012 WL 12915303, at *2 (S.D. Fla. June 6, 2012). Accordingly, a
nonprofit can qualify as an enterprise when it is engaged in “ordinary commercial activities.” In such

circumstances, the FLSA will apply to the nonprofit just as it would “when [the activities] are

2 Trump, Sanders Fans Share Hunger for Campaign T-Shirts, Coffee Mugs by Richard Valdmanis and Grant
Smith, Reuters, May 11, 2016, https://www.reuters.com/article/us-usa-election-swag/trump-sanders-fans-
share-hunger-for-campaign-t-shirts-coffee-mugs-idUSKCN0Y224N (last visited May 21, 2019).
3
  Federal Election Commission, Donald J. Trump for President, Inc. Disbursements to Ace Specialties, LLC
2015–2016, available at
https://www.fec.gov/data/disbursements/?two_year_transaction_period=2016&data_type=processed&com
mittee_id=C00580100&recipient_name=ace+specialties&min_date=01%2F01%2F2016&max_date=12%2F
31%2F2016 (last visited May 24, 2019) (showing $14,779,586.16 in payments to Ace Specialties, a supplier of
Trump-branded merchandise, for “collateral” in 2016).
4 The Woman Behind Trump Merchandise by Graham Flannigan, Business Insider, Aug. 1, 2018,

https://www.businessinsider.com/make-america-great-again-hat-chfristl-mahfouz-ace-specialties-trump-
campaign-merchandise-2018-7 (last visited May 21, 2019) (“Trump Merchandise”).

                                                    5
Case 8:19-cv-00475-WFJ-SPF Document 39 Filed 05/24/19 Page 8 of 23 PageID 341




performed by an ordinary business enterprise.” Alamo Foundation, 471 U.S. at 297 (quoting 29 CFR §

779.214 (1984)) (finding that a religious foundation’s activities were within the definition of

“enterprise”). The question of whether enterprise coverage should attach is an “economic reality

test” based on whether the employer competes “in the public with ordinary commercial

enterprises,” not a formalistic test based on the employer’s status as a nonprofit. Kitchings v. Fla.

United Methodist Children’s Home, Inc., 393 F. Supp.2d 1282, 1294 (M.D. Fla. 2005) (citations and

internal quotation marks omitted); see also, e.g., Villafana v. Feeding S. Fla., Inc., No. 13-60760-CIV,

2013 WL 2646729, at *4 (S.D. Fla. June 12, 2013) (finding that plaintiff plausibly alleged enterprise

coverage by alleging that defendant charity bid on purchases of pallets of food that would later be

distributed to the needy).

        The Campaign’s official marketing activities satisfy the economic realities test articulated in

Kitchings because they directly compete with sales of similar products by for-profit, “ordinary

commercial enterprises.”5 During the 2016 campaign, other, less well-established entrepreneurial

competitors also traveled from rally to rally selling Trump-branded gear to supporters, according to

contemporaneous press accounts, despite the Campaign’s occasional efforts to discourage

competition by expelling these unofficial vendors from campaign events.6 Indeed, on the

Campaign’s homepage at www.donaldjtrump.com, a prominent link labeled “Shop” appears next to

the link labeled “Contribute.” Clicking on the “Shop” link takes visitors to a Campaign webpage that
seeks to distinguish its Trump-branded products from those sold by commercial competitors by

declaring itself to be the “official Donald J. Trump Store.” See https://shop.donaldjtrump.com (last

visited May 20, 2019).7

5 See, e.g., https://www.amazon.com/Donald-Trump-President-America-Shirt/dp/B07BZ739BV (“Make
America Great Again” T-shirts sold on amazon.com) (last visited May 20, 2019);
https://www.walmart.com/ip/Donald-Trump-Make-America-Great-Again-Hats/129261379 (“Make
America Great Again” hats sold online by WalMart) (last visited May 20, 2019).
6 Cora Lewis, “These Vendors Made a Killing Selling Trump Swag,” BuzzFeed (Nov. 3, 2016),

https://www.buzzfeednews.com/article/coralewis/the-hawkers-of-the-traveling-trump-circus (last visited
May 21, 2019).
7 The “Official Donald J. Trump Store” claims on its site that it is operated by “Trump Make America Great

Again Committee,” described as a “joint fundraising committee authorized by and composed of [Defendant]
Donald J. Trump for President, Inc. and the Republican National Committee.” At minimum, whether the

                                                     6
Case 8:19-cv-00475-WFJ-SPF Document 39 Filed 05/24/19 Page 9 of 23 PageID 342




        The Campaign has employees who are engaged in the requisite “commerce,” or “trade,

transportation, transmission or communication among the several States or between any State and

any place outside thereof” (29 U.S.C. § 203(d)) in multiple ways, including in support of the activities

conducted through this website. At a minimum, given that all official campaign merchandise is

distributed through the Louisiana-based company Ace Specialties and the official “Make America

Great Again” hats are manufactured at a factory in California, Ms. Johnson can plausibly allege that

Campaign employees who promote this merchandise and ensure that it reaches Donald Trump’s

supporters in multiple states are “handling, selling, or otherwise working on goods or materials that

have been moved in or produced for commerce.” 29 U.S.C. § 203(s)(1)(A)(i). In any event, whether

Campaign employees are engaged in such activities is a question of fact for the jury. See Polycarpe, 616

F.3d at 1228 (holding that summary judgment was improper where there was “some evidence of

‘goods’ or ‘materials’ (or both) that employees have been handling, selling, or otherwise working on

in a commercial context”).

        The Campaign relies heavily on Katz v. DNC Servs. Corp., in which a district court in

Pennsylvania declined to find enterprise coverage for the Pennsylvania Democratic Party in an

FLSA action. No. 16-5800, 2018 WL 692164 (E.D. Pa. Feb. 2, 2018). But in Katz, the Court found

that there was no evidence that “commercial competition was a primary, secondary, or even tertiary

endeavor for the Pennsylvania Democratic Party.” Id. at *6. Here, by contrast, the proliferation of
Trump merchandise during and after the election establishes that the Campaign’s commercial

activities were significant, and the Campaign’s efforts to distinguish “official” Trump-branded items

from those produced by competitors demonstrates that the Campaign sought to compete in the

public with ordinary commercial enterprise. See Trump Merchandise, supra note 4 (interview with Ace

Specialties CEO describing how to differentiate between official MAGA hats and competitors based

on color). To the extent the Court is not inclined to take judicial notice of this publicly available




Campaign is competing with private for-profit sellers in marketing and selling Trump paraphernalia is a
question of fact unsuitable for resolution on a motion to dismiss.

                                                      7
Case 8:19-cv-00475-WFJ-SPF Document 39 Filed 05/24/19 Page 10 of 23 PageID 343




 information, Ms. Johnson can plausibly allege facts regarding DJTFP’s commercial competition with

 ordinary businesses, and will add these allegations to her Complaint if granted leave to amend.

         Katz is also distinguishable in that the plaintiffs in that case could only allege the necessary

 business volume (i.e., gross volume of sales or business of at least $500,000) by combining the

 Pennsylvania Democratic Party’s financial activities with those of the Democratic National

 Committee and other state parties. The court refused to perform this aggregation, finding that the

 various defendants did not exercise the necessary unified operations or common control to

 constitute a single enterprise. Katz, 2018 WL 692164, at *6. Here, by contrast, the Campaign—a

 unified, nationwide entity—spent well in excess of $500,000 per year simply to pay one vendor, Ace

 Specialties, for Trump merchandise. See Trump Merchandise, supra note 4. If additional information

 about the Campaign’s finances is necessary to plausibly allege enterprise coverage, Ms. Johnson

 should be permitted to seek such additional information through discovery. See Perdomo v. Classic

 Billiards, I, Inc., No. 06-61663, 2007 WL 461298 (S.D. Fla. Feb. 7, 2007) (allowing the plaintiff “to

 develop the factual record” on enterprise coverage through discovery).

         To the extent that the Complaint lacks factual allegations about DJTFP’s annual business

 volume and other predicates of enterprise coverage, Ms. Johnson respectfully requests that this

 Court take judicial notice of these facts because their existence “can be accurately and readily

 determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2).
 In the alternative, Ms. Johnson requests leave to amend to add such allegations.

 B.      Ms. Johnson Has Sufficiently Alleged Collective Claims Under the Equal Pay Act.
         Ms. Johnson brings her EPA collective claims on behalf of “all female Campaign employees

 who were paid less than male employees doing the same or similar work.” Compl. at ¶122. The

 Campaign (incorrectly) asserts that Ms. Johnson has not adequately shown that the proposed

 Collective is “similarly situated” to her. However, this inquiry should be addressed on Ms. Johnson’s

 pending Motion for Conditional Certification, not on Defendant’s Motion to Dismiss. And even if
 this question were properly addressed here, Ms. Johnson has sufficiently alleged that the members of


                                                     8
Case 8:19-cv-00475-WFJ-SPF Document 39 Filed 05/24/19 Page 11 of 23 PageID 344




 the purported Collective are similarly situated to her in terms of job duties and expectations, and

 because they were similarly subjected to the Campaign’s discriminatory wage scheme.

     1. Whether Putative Collective Members Are “Similarly Situated” Is a Premature Inquiry that Should Instead
        Be Addressed on Conditional Certification.
         The Campaign spills much ink asserting Ms. Johnson has not shown that the putative

 Collective members are “similarly situated” to her (Dkt. No. 32 at 7–14), but this inquiry is

 premature. The Eleventh Circuit has made clear that, in a FLSA collective action, whether putative

 collective members are “similarly situated” to the plaintiff is a question that should not be addressed

 on a motion to dismiss, but should instead be evaluated, at the earliest, on conditional certification.

 See, e.g., Dybach v. State of Fla. Dept. of Corrs., 942 F.2d 1562, 1567–68 (11th Cir. 1991) (remanding case

 to district court to allow plaintiff to present evidence that there “are a number of employees of the

 department-employer who are ‘similarly situated’ and who may desire to ‘opt-in’”); Hyskaj v. New

 York New York Pizza, LLC, 8:18-cv-00397-MSS-TGW, 2018 WL 7458261, at *3 (M.D. Fla. Nov. 14,

 2018) (finding that “dismissal of the collective would be premature” and that the defendant “may

 reassert these arguments in response to any future motion to conditionally certify a collective

 action”); Tucker v. Labor Leasing, Inc., 155 F.R.D. 687, 689 (M.D. Fla. 1994) (“Plaintiffs are at least

 entitled to discovery of these employees so that they might make…a showing [that they are similarly

 situated].”). Thus, because “a mere allegation that other similarly-situated employees” suffered the
 same harms as Plaintiff “is enough to put [Defendant] on fair notice that [Plaintiff] may seek

 conditional certification of a collective action,” no further factual allegations are necessary to survive

 a motion to dismiss. Puleo v. SMG Prop. Mgmt., No. 6:08-cv-86-Orl-22DAB, WL 3889727 *3 (M.D.

 Fla. Aug. 20, 2008).

         It is especially improper to dismiss a collective action at this early stage when there is a

 “considerable probability,” as there is here, that the plaintiff will be able to “proffer

 evidence…showing that there are a number of employees…who are ‘similarly situated’ and who may

 desire to ‘opt-in.’” Dybach, 942 F.3d at 1567–68. Ms. Johnson has already filed a Motion for
 Conditional Certification offering additional evidence in support of her claim that other female

                                                       9
Case 8:19-cv-00475-WFJ-SPF Document 39 Filed 05/24/19 Page 12 of 23 PageID 345




 staffers in the Trump Campaign were similarly situated. Dkt. No. 34. The evidence proffered in the

 Motion details the Campaign’s “common policy, uniformly applicable to all members of the putative

 collective, of paying female employees less than their male counterparts for the same or similar

 work” Dkt. No. 34 at 2. The Motion includes information and preliminary data that demonstrates

 Ms. Johnson was “similarly situated” to putative Collective members in terms of (a) job

 requirements and expectations (Dkt. No. 35 at 5–7) and (b) being subjected to the same

 discriminatory compensation scheme (Dkt. No. 35 at 7–12). The Motion further includes

 documentary evidence, including declarations from Ms. Johnson (Dkt. No. 35–E) and Omarosa

 Manigault Newman (Dkt. No. 35–C), a similarly situated employee, as well as from economist

 Phillip M. Johnson (Dkt. No. 35–D), all of which provide support for the allegations in Ms.

 Johnson’s Complaint. To dismiss the Complaint prematurely on a motion to dismiss would be to

 ignore the additional evidence proffered in Ms. Johnson’s Motion for Conditional Certification,

 despite its showing that there are likely numerous female staffers who were similarly situated to Ms.

 Johnson and who would desire to “opt-in” to the collective action.

         Instead of following Eleventh Circuit law holding that this inquiry should be brought instead

 on a motion to certify, the Campaign asks this Court to ignore the case law and rely on a few

 unpublished district court cases that contradict the Eleventh Circuit’s binding precedent. Dkt. No.

 32 at 8 n.4. The Campaign relies primarily on St. Croix v. Genetech, Inc., in asserting that the
 Complaint should be dismissed at this premature stage. No. 8:12-cv-891-T-33EAJ, 2012 WL

 2376668 (M.D. Fla. June 22, 2012). In St. Croix, the court dismissed the plaintiff’s complaint in part

 because it found that the complaint should allege the specific “job requirements” and “pay

 provisions” of the putative collective members. Id. at *2. But this case is not controlling for several

 reasons. First and foremost, St. Croix is directly contrary to the binding Eleventh Circuit precedent

 discussed above. In granting the motion to dismiss, the court in St. Croix relied on one case, Morgan

 v. Dollar Stores, Inc., which only addressed what a plaintiff must show on conditional certification. 551

 F.3d 1233, 1259–60 (11th Cir. 2008). In Morgan, the court did not address whether job requirements
 and pay provisions must be pleaded in the complaint. Rather, Morgan stands only for the rule that

                                                      10
Case 8:19-cv-00475-WFJ-SPF Document 39 Filed 05/24/19 Page 13 of 23 PageID 346




 “before facilitating notice, a ‘district court should satisfy itself that there are other employees…who

 desire to ‘opt-in’ and who are ‘similarly situated’ with respect to their job requirements and with

 regard to their pay provisions.” Id. As discussed above, the majority of courts in this circuit have

 adhered to the Eleventh Circuit’s instruction that whether putative collective members are “similarly

 situated” should be addressed, at the earliest, on a motion for conditional certification, not on a

 motion to dismiss.

         St. Croix is also readily distinguishable. The court dismissed the complaint in St. Croix

 because the complaint was completely devoid of factual allegations to support plaintiff’s claims. Id.

 There, the complaint provided “no dates or date ranges during which she worked overtime or any

 other factual basis on which this Court [could] make a ‘just and reasonable inference’ as to the

 amount and extent of her work.” Id. By contrast, Ms. Johnson’s Complaint includes numerous

 factual allegations regarding her own job duties and wages (Compl. at ¶¶17–55), those of her male

 comparators (Id. at ¶¶111–112), and the systemic wage discrimination that occurred throughout the

 Campaign (Id. at ¶¶113–119). The complaint in St. Croix also merely stated that it sought relief on

 behalf of “numerous individuals who were similarly situated,” without providing any description

 whatsoever of who those individuals were. St. Croix, 2012 WL 2376668, at *3. Here, the Complaint

 specifically alleges that the putative Collective members are “all female Campaign employees who

 were paid less than male employees doing the same or similar work …” Compl. at ¶122. And Ms.
 Johnson’s Complaint further explains how the putative Collective is similarly situated to her. Id. at

 ¶123–127.

         For the same reasons, Defendant’s citation to Pickering v. Lorillard Tobacco (Dkt. No. 32 at 9),

 is inapposite. 2011 WL 111730, at *2 (M.D. Ala. Jan. 13, 2011). Like St. Croix, Pickering is an

 unpublished, non-binding district court case that conflicts with established Eleventh Circuit

 precedent. Furthermore, like St. Croix, it is clearly distinguishable from this case. The court in

 Pickering, like the court in St. Croix, dismissed the case because the plaintiff’s eight-page complaint

 did not provide any information regarding his job duties whatsoever, and did not provide any
 description of the proposed collective besides a fleeting reference to “all other similarly situated

                                                     11
Case 8:19-cv-00475-WFJ-SPF Document 39 Filed 05/24/19 Page 14 of 23 PageID 347




 employees employed by the Defendant.” Id. The court also failed to cite to any law that would

 support dismissal at this early stage based solely on a plaintiff’s failure to describe “similarly situated”

 employees. In any event, as discussed supra, Ms. Johnson’s Complaint provides a specific class

 definition, a thorough description of her job duties, and relevant information about her white, male

 comparators and the Campaign’s pattern of systemic discrimination.

         Defendant’s citation to Dyer v. Lara’s Trucks, Inc., 2013 WL 609307 (N.D. Ga. Feb. 19, 2013),

 is likewise misplaced. Dyer is yet another unpublished, non-binding district court case that conflicts

 with Eleventh Circuit precedent. Dkt. No. 32 at 8 n.4. Moreover, like Pickering and St. Croix, Dyer is

 distinguishable. There, the court found that the plaintiff had offered only “threadbare recitals of the

 elements of the cause of action, supported by mere conclusory statements.” Id. at *3. By contrast, as

 discussed above, Ms. Johnson’s Complaint both provides a specific class definition (Compl. at ¶122)

 and explains specifically how the putative Collective is similarly situated to her (Id. at ¶123–127).

 Thus, as discussed further below, even if St. Croix, Pickering, and Dyer are correct that FLSA

 collective claims can be dismissed at the pleadings stage for this reason (they cannot), Ms. Johnson

 has alleged significantly more facts to support her claims such that dismissal is not warranted here.

         2.      Ms. Johnson Has Sufficiently Alleged that Putative Collective Members Are “Similarly Situated.”

         Even if the “similarly situated” inquiry were properly before the Court on the Campaign’s

 Motion to Dismiss (it is not), Ms. Johnson has nonetheless sufficiently alleged that putative
 Collective members are “similarly situated” to her. Even at the certification stage, the requirement

 that plaintiffs demonstrate they are “similarly situated” to putative collective members is “not

 particularly stringent” and plaintiffs “need show only that their positions are similar, not identical, to

 the positions held by the putative collective members.” Calderone v. Scott, 838 F.3d 1101, 1103–04

 (11th Cir. 2016).

         Courts have consistently denied motions to dismiss collective FLSA claims where the

 complaint contained allegations much more threadbare than Ms. Johnson’s. This is because, at the

 motion to dismiss stage, a plaintiff’s allegations need only be “plausible” and do not require
 “detailed factual allegations.” Twombly, 550 U.S. at 555. Indeed, courts have frequently declined to

                                                      12
Case 8:19-cv-00475-WFJ-SPF Document 39 Filed 05/24/19 Page 15 of 23 PageID 348




 dismiss cases where the plaintiff did not detail every job duty and wage, or failed to clearly identify

 putative collective members, and instead challenged the employer’s systemic, company-wide wage

 discrimination. See, e.g., Carter v. West Pub. Co., 225 F.3d 1258, 1261 (11th Cir. 2000) (affirming

 certification of collective consisting of “all females employed by [Defendant]” who suffered wage

 discrimination, regardless of their specific job duties or job titles); Hyskaj, 2018 WL 7458261 at *3

 (denying motion to dismiss where plaintiff brought EPA claim on behalf of “other current and

 former employees” who did not receive overtime); Gambino v. City of St. Cloud, No. 6:18-cv-869-Orl-

 31TBS, 2018 WL 5621517, at *8 (M.D. Fla. Oct. 11, 2018) (denying motion to dismiss individual

 EPA claim where plaintiff alleged a “systemic pattern and practice of equal pay violations”); see also

 Jarvaise v. Rand Corporation, 212 F.R.D. 1, 3 (D.D.C. 2002) (certifying collective action including “all

 female Rand employees” who suffered wage discrimination pursuant to the company’s “pattern and

 practice of paying female employees less than male employees”).

         Here, as discussed above, Ms. Johnson’s Complaint easily meets the “plausibility” standard

 and includes allegations that are sufficiently detailed to survive a motion to dismiss. The Complaint

 adequately alleges that Ms. Johnson was similarly situated to the putative Collective members in two

 central respects: (1) Ms. Johnson and the putative Collective members all worked as staffers for the

 2016 Trump Campaign and (2) Ms. Johnson and the putative Collective members are all women

 who were paid less than men for the same work. Compl. at ¶¶122–127. Ms. Johnson’s Complaint
 specifically alleges that the putative Collective members are “all female Campaign employees who

 were paid less than male employees doing the same or similar work for claims under the Equal Pay

 Act (‘EPA’)” (Id. at ¶122); that the putative Collective is similarly situated to her because “they were

 female Campaign staff who were affected by policies and practices with the purpose and effect of

 denying them equal compensation for the same or similar work because of their gender” (Id. at

 ¶123); and that specific questions of law and fact are common to both Ms. Johnson and the putative

 Collective members (Id. at ¶ 125). Although she need not allege even this much to survive a motion

 to dismiss, Ms. Johnson presents additional factual allegations that support her contention that there
 are other similarly situated” female staffers who were paid less than men working similar positions.

                                                     13
Case 8:19-cv-00475-WFJ-SPF Document 39 Filed 05/24/19 Page 16 of 23 PageID 349




 In the Complaint, Ms. Johnson cites reporting by The Boston Globe that investigated the Campaign

 and found that men employed by the Campaign made “about 35% more” than women, and a New

 York Times article describing a sex discrimination claim against the Campaign; indeed, “[a]ccusations

 of gender-based pay discrimination by the Campaign were widely reported.” Compl. at ¶115. These

 factual allegations, taken as true, are sufficient to allege systemic Equal Pay Act violations.

         The Campaign asserts that Ms. Johnson’s Complaint should be dismissed because she has

 not alleged specific facts concerning the “job duties” or “wages” of the putative Collective members

 or the purported comparators. Dkt. No. 32 at 10–14. But, as discussed above, Eleventh Circuit law

 does not require Ms. Johnson to detail all of the job duties and wages of potential Collective

 members at this early stage of litigation. While it is true that the complaint must allege more than

 mere “labels and conclusions” or “a formulaic recitation of the elements of a cause of action,” Iqbal,

 556 U.S. 662, 678 (2009), Ms. Johnson’s allegations are more than adequate to satisfy the lenient

 standard on a motion to dismiss.

         Hamilton v. Sikorsky Aircraft Corp., 760 Fed. Appx. 872, 877 (11th Cir. 2019) (Dkt. No. 32 at

 11) is inapplicable to this inquiry. Hamilton evaluated whether a statement in an affidavit with no

 factual support was sufficient to contest the defendant’s factual showing at summary judgment. The

 present question for the court is only whether Ms. Johnson’s complaint is sufficient on a motion to

 dismiss. Because Ms. Johnson’s complaint provides significantly more information in her Complaint
 than the Hamilton plaintiff offered at summary judgment, Hamilton is inapposite. Ms. Johnson’s

 allegations are sufficient to state a claim for wage discrimination under the EPA and the Motion

 should be denied.

         Even if the Court finds that Ms. Johnson’s Complaint contains deficiencies, Ms. Johnson

 should be given the opportunity to amend the Complaint to cure any defects. “A grant of leave to

 amend is particularly appropriate following dismissal of a complaint for failure to state a claim.”

 Thomas v. Farmville Mfg. Co., Inc., 705 F.2d 1307, 1308 (11th Cir. 1983); see Anish v. National Securities

 Corp., No. 10-80330-CIV, 2010 WL 4065433, at *3 (S.D. Fla. Oct. 15, 2010) (granting leave to
 amend in order to add more detail to FLSA claim).

                                                      14
Case 8:19-cv-00475-WFJ-SPF Document 39 Filed 05/24/19 Page 17 of 23 PageID 350



 C.      Ms. Johnson Has Sufficiently Alleged Individual Wage Claims.
         Ms. Johnson’s individual wage claims should not be dismissed at this early stage of litigation

 because she has sufficiently alleged that she was paid less than several male comparators. The

 Campaign is correct that eventually “Plaintiff must prove she was paid less than comparators outside

 her protected classes, for similar work” in order to prevail on her EPA claim (Dkt. No. 32 at 15) and

 that she was paid less than “similarly situated” comparators outside of her class for her race

 discrimination claim (Dkt. No. 32 at 18). But “the standard on a 12(b)(6) motion is not whether the

 plaintiff will ultimately prevail in his or her theories, but whether the allegations are sufficient to allow

 the plaintiff to conduct discovery in an attempt to prove the allegations.” Burgeson v. Collier County,

 No. 2:09-cv-220-FtM-36DNF, 2010 WL 11506949, at *2 (M.D. Fla. July 21, 2010) (citing Jackam v.

 Hsop. Corp. of Am. Mideast, Ltd., 800 F.2d 1577, 1579-80 (11th Cir. 1986)) (emphasis added). This is a

 low bar.

         With regard to Ms. Johnson’s sex discrimination claim under the EPA, Ms. Johnson need

 only supply an allegation of “discrimination in pay against an employee vis-à-vis one employee of the

 opposite sex.” E.E.O.C. v. White and Son Enterprises, 881 F.2d 1006, 1009 (11th Cir. 1989) (emphasis

 added). The comparator’s job duties do not need to be “identical” to Ms. Johnsons’ duties; “rather,

 they need only be substantially equal.” Miranda v. B&B Cash Grocery Store, Inc., 975 F.2d 1518, 1533

 (11th Cir. 1992). And the similarity of duties can be judged by over-arching similarities, including
 comparable goals. See, e.g., Mulhall v. Advance Sec. Inc., 19 F.3d 586, 593 (11th Cir. 1994) (finding work

 of plaintiff and comparator to be substantially similar where both positions’ main responsibility was

 the “economic well-being” of the company). Ms. Johnson’s job duties can also be similar to those of

 male comparators even if Ms. Johnson has more job responsibilities than the comparator. See, e.g., id.

 (“If anything, we believe a jury could conclude that plaintiff’s position, because of its diverse

 components, took greater effort than did the controller’s. . . .”). Thus, if Ms. Johnson’s allegations

 show that she shared certain job duties with the comparators and that she held additional job

 responsibilities, her EPA claim must survive.
         With respect to her race discrimination claims under § 1981, Ms. Johnson need only allege

                                                      15
Case 8:19-cv-00475-WFJ-SPF Document 39 Filed 05/24/19 Page 18 of 23 PageID 351




 that she held a position similar to that of a higher paid employee who is not a member of her

 protected class. Crawford v. Carroll, 529 F.3d 961, 975 (11th Cir. 2008) (citing Meeks v. Computer Assocs.

 Int’l, 15 F.3d 1013, 1019 (11th Cir. 1994)). Ms. Johnson’s race-based wage discrimination claims can

 survive if she makes a plausible allegation that she “shared the same type of tasks” as a white

 comparator. See Vinson v. Koch Foods of Ala., No. 2:12-cv-1088-MEF, 2013 WL 5441969, at *4 (M.D.

 Ala. Sept. 27, 2013) (citing Miranda v. B&B Cash Grocery Store, Inc., 975 F.2d 1518, 1529 (11th Cir.

 1992)). Ms. Johnson need only show that it is plausible that similarly situated employees outside of

 her class were paid more than she was.

         The Campaign asserts that there are “no allegations in the Complaint sufficient to support a

 finding that Ms. Johnson and her alleged comparators had substantially similar job duties.” (Dkt.

 No. 32 at 15. Yet, Ms. Johnson has demonstrated that there are at least five valid comparators:

     (a) Sidney Bowdidge – Ms. Johnson’s Complaint specifically alleges that Sidney Bowdidge, a

         white man, was part of the National Strike Team with Ms. Johnson and was responsible for

         volunteer recruitment and management, just like Ms. Johnson. Compl. at ¶ 112. The

         Complaint also alleges that Bowdidge was paid $3,500 per month from March through

         August 2016 (except for April 2016, when he was paid $6,000) and $7,000 per month for the

         remainder of the campaign, compared to the mere $3,000 per month that Ms. Johnson

         received. Id. at ¶112. The Campaign’s only argument as to why Bowdidge did not have the
         same job responsibilities as Ms. Johnson is that Bowdidge did not manage RVs. Dkt. No. 32

         at 17–18. But Ms. Johnson does not allege that she was in charge of managing RVs until she

         began working as an Operations Administrative Director in Florida, after working on the

         National Strike Team. Compl. at ¶47–51. In detailing her experience working for the

         National Strike Team, Ms. Johnson’s Complaint specifically states that her primary

         responsibilities were to help “organize and manage local volunteer offices,” that “[o]pening

         volunteer offices was a core responsibility of the National Strike Team,” and that Ms.
         Johnson and the rest of the National Strike Team would “set up an office, build a volunteer


                                                     16
Case 8:19-cv-00475-WFJ-SPF Document 39 Filed 05/24/19 Page 19 of 23 PageID 352




       base, and generate voter engagement.” Id. at ¶40–41. The Complaint states that Sidney

       Bowdidge was part of this team, shared in the joint grassroots efforts to recruit and manage

       volunteers, and that he was specifically responsible for “volunteer recruitment and

       management, just like Ms. Johnson.” Id. at ¶112. Taken as true, these allegations show that

       Ms. Johnson was paid less than Bowdidge for similar work.

    (b) Matt Ciepielowski – Ms. Johnson’s Complaint specifically alleges that Matt Ciepielowski, a

       white man, also worked with Ms. Johnson on the National Strike Team (Id. at ¶112), which

       was primarily responsible for organizing and managing local volunteer offices (Id. at ¶¶39–

       42). Ms. Johnson has specifically detailed what the duties of National Strike Team employees

       were and alleged that “Ms. Johnson and the rest of the National Strike Team” were responsible

       for setting up volunteer offices, building a volunteer base, and generating voter engagement.

       Id. at ¶¶39–42 (emphasis added). All of the members of the National Strike Team shared the

       same duties and responsibilities, including Matt Ciepielowski, yet, as the Complaint alleges,

       Ms. Johnson was paid less than men on the same team. Thus, these allegations, taken as true,

       are sufficient to allege that Ms. Johnson was paid less than Ciepielowski for similar work.

    (c) Austin Browning – Ms. Johnson’s Complaint alleges that Austin Browning was only a high

       school senior when he was hired during the general election and that he was paid

       significantly more than Ms. Johnson, a qualified and experienced employee. Id. at ¶112.
       Because Browning was not given more responsibilities that justified being paid significantly

       more than Ms. Johnson for work on the campaign, these allegations are sufficient to

       demonstrate that Ms. Johnson was paid less than Browning for similar work.

    (d) David Chiokadze – Ms. Johnson’s Complaint sufficiently alleges that David Chiokadze, a

       white man, worked closely with Ms. Johnson on the Florida team and that he prepared

       talking points and written statements for the Campaign. Id. at ¶112. Ms. Johnson’s

       Complaint also alleges that Ms. Johnson, as Operations Administrative Director, “worked
       closely with members of the communications team on various projects, including writing

                                                 17
Case 8:19-cv-00475-WFJ-SPF Document 39 Filed 05/24/19 Page 20 of 23 PageID 353




         statements,” (Id. at ¶50), just like Chiokadze. While Ms. Johnson was also responsible for the

         important task of managing the Trump RVs (Id. at ¶51), this was an additional responsibility

         that should have entitled Ms. Johnson to even more compensation. And because all staffers

         for the Campaign aided in the Campaign’s larger goals of grassroots outreach and

         organization, Ms. Johnson has sufficiently alleged that she and Chiokadze shared the same

         core responsibilities such that she was paid less than Chiokadze for similar work.

     (e) Tony Ledbetter – The Complaint sufficiently alleges that Tony Ledbetter, a white man, was

         responsible for representing the Campaign in the northern part of Florida in the same way

         that Ms. Johnson represented the Campaign in Alabama. Id. at ¶112. Ledbetter also was

         responsible for operating the RV program, just like Ms. Johnson, yet Ledbetter operated the

         RV program in fewer counties than Ms. Johnson did. Id. at ¶112). Ms. Johnson’s Complaint

         specifically alleges that Ledbetter had the same duties to operate the RV program as she did

         and that these duties were less substantial because they encompassed fewer counties. Id. at

         ¶112. These allegations, taken as true, are sufficient to show that Ledbetter was paid more

         than Ms. Johnson for similar work.

 The Complaint therefore sufficiently alleges that not only one, but at least five white men were paid

 substantially more than she was for jobs entailing similar job duties.

         The Campaign’s arguments regarding the degree of similarity between Ms. Johnson’s job
 duties and those of her comparators “are questions of proof, not pleading.” Gambino v. City of St.

 Cloud, No 6:18-cv-869-Orl-31TBS, 2018 WL 5621517 (M.D. Fla. Oct. 11, 2018). These arguments

 are not sufficient to justify dismissal at this early stage, as they involve questions that can only be

 properly answered by a fact-finder. Alternatively, as discussed above, Ms. Johnson should be

 granted leave to amend to correct any deficiencies. See Thomas v. Farmville Mfg. Co., Inc., 705 F.2d

 1307, 1308 (11th Cir. 1983).




                                                     18
Case 8:19-cv-00475-WFJ-SPF Document 39 Filed 05/24/19 Page 21 of 23 PageID 354




                                    IV.     CONCLUSION

        For the foregoing reasons, Ms. Johnson requests that the Court deny Defendant’s Motion to

 Dismiss.




 DATED: May 24, 2019.                               Respectfully submitted,

                                                    /s/ Hassan A. Zavareei
                                                    Hassan A. Zavareei (pro hac vice)
                                                    Trial Counsel
                                                    Katherine M. Aizpuru (pro hac vice)
                                                    TYCKO & ZAVAREEI LLP
                                                    1828 L Street NW, Suite 1000
                                                    Washington, D.C. 20036
                                                    P: (202) 417-3667
                                                    F: (202) 973-0950
                                                    hzavareei@tzlegal.com
                                                    kaizpuru@tzlegal.com

                                                    Tanya S. Koshy (pro hac vice)
                                                    TYCKO & ZAVAREEI LLP
                                                    1970 Broadway, Suite 1070
                                                    Oakland, CA 94612
                                                    P: (510) 250-3298
                                                    F: (202) 973-0950
                                                    tkoshy@tzlegal.com

                                                    Janet Varnell (Fla. Bar No. 71072)
                                                    Brian W. Warwick, (Fla. Bar No. 0605573)
                                                    VARNELL & WARWICK, PA
                                                    P.O. Box 1870
                                                    Lady Lake, FL 32158-1870
                                                    P: 352-753-8600
                                                    F: 352-503-3301
                                                    jvarnell@varnellandwarwick.com
                                                    bwarwick@varnellandwarwick.com

                                                    F. Paul Bland (pro hac vice)
                                                    Karla Gilbride (pro hac vice)
                                                    PUBLIC JUSTICE, P.C.
                                                    1620 L Street NW, Suite 630
                                                    Washington, DC 20036
                                                    (202) 797-8600

                                               19
Case 8:19-cv-00475-WFJ-SPF Document 39 Filed 05/24/19 Page 22 of 23 PageID 355




                                           Jennifer Bennett (pro hac vice)
                                           PUBLIC JUSTICE, P.C.
                                           475 14th Street, Suite 610
                                           Oakland, CA 94612
                                           (510) 622-8150




                                      20
Case 8:19-cv-00475-WFJ-SPF Document 39 Filed 05/24/19 Page 23 of 23 PageID 356




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 24, 2019, I electronically filed the foregoing

 with the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing

 to all counsel of record.

                                                      /s/ Hassan A. Zavareei
                                                        Hassan A. Zavareei




                                                 21
